Citation Nr: 1140324	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-03 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected right foot disability. 

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, found that new and material evidence had not been submitted to reopen claims for entitlement to service connection for right and left knee disabilities.  

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The reopened issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a right knee disability was initially denied in an unappealed September 2005 rating decision.  

2.  The evidence received since the September 2005 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The claim for service connection for a left knee disability was initially denied in an unappealed October 2008 rating decision.  

4.  The evidence received since the October 2008 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

5.  A left knee disability, currently diagnosed as a degenerative left knee status post total knee replacement, was not incurred during service or until many years after discharge and is not otherwise etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  New and material evidence has been received to reopen service connection for a left knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  A left knee disability, currently diagnosed as a degenerative left knee status post total knee replacement, was not incurred or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137;  38 C.F.R. §§ 3.303, 3.307, 3.309. 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Veteran's claim for entitlement to service connection for a right knee disability was initially denied in a September 2005 rating decision.  The RO found that the evidence did not establish the disability was incurred in or caused by active duty service or service-connected arthritis of the right toe.  Similarly, service connection for a left knee disability was initially denied in an October 2008 rating decision as the evidence did not show a nexus between the claimed disability and active service.  The Veteran did not appeal the September 2005 and October 2008 denials of the claims and the rating decisions became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence received since the September 2005 and October 2008 rating decisions includes the Veteran's testimony at the March 2011 hearing.  He testified that he had undergone treatment during service for complaints related to his right and left knees that were not documented in the current service records.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Thus, the Veteran's testimony regarding his in-service treatment for right and left knee pain is presumed credible.  This evidence is new as it was not previously considered and is also material as it relates to a previously unestablished fact-the potential incurrence of chronic right and left knee disabilities during service.  New and material evidence has therefore been received and reopening of the claims for entitlement to service connection for right and left knee disabilities is warranted.  


Reopened Claim for Service Connection for a Left Knee Disability

The Veteran contends that service connection is warranted for a left knee disability as it was incurred during active duty service.  In March 2011, he testified that he received treatment for left knee pain numerous times during active duty and has continued to experience symptoms to the present day.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service records document treatment of left knee pain in July 1969.  The Veteran reported incurring trauma to his left knee many years earlier when he was struck by an automobile.  A history of left knee pain since 1968 was noted with previous treatment including steroid injections.  X-rays of the knees were normal except for bilateral bipartite patella and a diagnosis of recurrent pes ancerinus bursitis was rendered.  Service records do not contain any other instances of treatment for left knee complaints, but the Veteran reported a general history of trouble with his knees on April 1976 and August 1984 reports of medical history.  The Veteran's knees were normal at the December 1991 retirement examination and the Veteran denied experiencing a trick or locked knee on the accompanying report of medical history.  

As service records contain some evidence that the Veteran's left knee condition may have pre-existed service, the Board must determine whether the presumption of soundness has been rebutted.  Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  Although the Veteran was found to have a swollen right knee during the January 1966 enlistment examination, there is no indication that any abnormalities of the left knee were identified by the examining physician.  Thus, no left knee conditions were "noted" on the examination report.  In addition, while the Veteran reported his involvement in a car accident in 1958 that accounted for his swollen right knee, he did not identify any left knee symptomatology associated with the motor vehicle accident.  The Board therefore finds that a left knee condition did not predate service and the presumption of soundness has not been rebutted.  The Board will consider the Veteran's claim as one for direct service connection, rather than one based on aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The record clearly shows a current diagnosis of a left knee disability.  An MRI performed at the Reno VA Medical Center (VAMC) in 2007 indicated the presence of a complex tear of the posterior horn of the left medial meniscus and the Veteran underwent a left total knee replacement in April 2010.  The September 2010 VA examiner also diagnosed a degenerative left knee status post total knee replacement.  
In addition, service records document several complaints related to the left knee.  The Board finds that two of the three elements necessary for service connection-a current disability and an in-service injury-are demonstrated.

Regarding the third element of service connection, a nexus between the Veteran's current disability and in-service treatment, the Board notes that service records do not indicate such a link.  Although the Veteran was diagnosed with recurrent pes ancerinus bursitis in July 1969, the September 2010 VA examiner noted that this was an inflammatory condition and was not indicative of any internal derangement of the knee consistent with the Veteran's current diagnoses.  Furthermore, while the Veteran testified in March 2011 that he received treatment for left knee pain on several occasions that are not documented in the service records, no chronic conditions were noted on the December 1991 retirement examination and there is no evidence of a chronic left knee condition within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of post-service complaints related to the left knee dates from August 2005 when the Veteran reported instability and pain at the VAMC.  At that time, an MRI indicated degenerative changes.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's current left knee disorder was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has also reported a continuity of symptoms since service.  The history he has provided is to the effect that he experienced pain during service and upon his retirement immediately began treatment for knee problems at the Reno VAMC that has continued to the present.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history is not credible.  While he testified that he had left knee pain throughout active duty, service records only document one specific instance of left knee pain in July 1969 with general complaints noted in April 1976 and August 1984.  There are no objective findings or treatment related to the left knee noted in the seven year period between 1984 and the Veteran's retirement in December 1991, even though he continued to receive treatment for various other orthopedic complaints during this time.  He also explicitly denied experiencing knee trouble on the December 1991 report of medical history.  Thus, the contents of the Veteran's service records directly contradict his current reports of continuous symptoms during service.  

Additionally, the Veteran testified that he began treatment at the Reno VAMC for left knee symptoms in 1992 shortly after his discharge from active service.  The claims file contains records of VA treatment dating from 1992, but are entirely negative for left knee complaints or treatment until August 2005.  Instead, the Veteran sought treatment for pain associated with his arthritis of the right toe in the years immediately following military service.  The Board finds that the Veteran's statements and history made for compensation purposes decades after his separation from active duty are not credible in light of the complete absence of complaints or treatment for almost fifteen years after service and the above analysis regarding when and how he made complaints regarding his left knee during service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

The record also contains no competent medical evidence of a nexus between the Veteran's current disability and his active duty service.  The only medical opinion of record, that of the September 2010 VA examiner, weighs against the claim.  After examining the Veteran and reviewing the complete claims file, the VA examiner opined that the Veteran's current left knee condition was not related to service based on the chronology of symptoms and objective findings documented in the service and post-service records.  As noted above, the examiner found that the Veteran's in-service inflammation of the tendon was unrelated to his current degenerative problems and meniscus tear.  The examiner also noted that there was no evidence of degenerative changes of the knee until years after service.  The proffered medical opinion was rendered with consideration of the Veteran's reported history and the contents of his medical records and included a full and well-supported rationale.  It is therefore entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has considered the testimony of the Veteran connecting his current left knee disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of his knee pain, but finds that his opinion as to the cause of the disability simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's current left knee disability was 15 years after his separation from active duty service.  In addition, there is no competent medical evidence that the Veteran's current left knee disability is related to active duty service and the only medical opinion of record weighs against the claim.  The Board has considered the Veteran's reported continuity of symptomatology, but finds that this history is not credible.  The weight of the evidence is therefore against a nexus between the current left knee condition and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board finds that VA has substantially satisfied the duties to notify and assist with respect to the claims to reopen entitlement to service connection for right and left knee disabilities.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  

Regarding the reopened claim for entitlement to service connection for a left knee disability, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2010 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the March 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not reported undergoing any private treatment of his left knee and in March 2011 he testified that all his treatment had been through the Reno VAMC.  Additionally, the Veteran was provided a proper VA examination and medical opinion in September 2010 in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for a right knee disability is granted. 

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for a left knee disability is granted. 

Entitlement to service connection for a left knee disability is denied.


REMAND

The Veteran also contends that service connection is warranted for a right knee disability as it was incurred during active duty service, or in the alternative, that it was caused by his service-connected right foot disability.  In December 2008, the Veteran was provided a VA examination to determine the nature and etiology of his current right knee disorder.   After examining the Veteran and reviewing the claims file, the VA examiner concluded that he could not resolve the issue of the etiology of the Veteran's right knee disability without resorting to mere speculation.   

The Board finds that the December 2008 VA examination is not adequate for rating purposes as the examiner did not provide a full basis for the conclusion that any stated medical opinion would be speculative.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (it must be clear from the examination report "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.").   Therefore, upon remand, the Veteran should be afforded a new VA examination and medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination with an appropriate examiner to determine the nature and etiology of the claimed right knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with completion of the examination report.  

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right knee disability is etiologically related to any incident of the Veteran's active duty service, to include the documented right knee injuries in December 1972 and October 1991.  The examiner should also determine whether it is at least as likely as not that any present right knee disability was caused or aggravated by the Veteran's service-connected right foot disability (degenerative joint disease of the second right toe).

The rationale for all opinions expressed must also be provided.  

2.  Readjudicate the claim on appeal.  If the benefit on appeal is not fully granted, issue a supplemental statement of the case (SSOC) and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


